Title: Mark Langdon Hill to Thomas Jefferson, 28 March 1820
From: Hill, Mark Langdon
To: Jefferson, Thomas


					
						Sir
						
							Washington
							28th March 1820.
						
					
					Altho I have never been honored by a personal acquaintance with you, yet I recollect your political course for more than twenty years, having been induced to take a strong interest in whatever related to it, from one circumstance among many others, of my having been nearly related to the late Governor Langdon of New Hampshire, who always entertained the most cordial friendship for you, as appeared uniformly by his actions & declarations.
					That this friendship was in some degree reciprocal appears by a letter you wrote him in March 5th 1810. which he put into my hands several years ago, with some other articles connected with his political life, and which I keep as a precious memento, of those who acted such a conspicuous part in obtaining our Independence, & in maintaining of it since.
					The letter referred to adverts to the different Systems of politicks prevailing in this Country at that time, and their several tendencies—Our connexion with the European States, the character of its Sovreigns, and the tendency of all Monarchical Governments.
					I shew it to many while I was in the Senate of Massachusetts from Maine, struggling against the Majority during the late war, & to members of both Houses of Congress since I have been in this City, but have never permitted a copy to be taken by any person excepting President Monroe, who was highly delighted with its contents, and with whom I knew it was safe.
					I hope you will give me permission to give it to the public at some proper time.
					When I came to this City for the first time in December last, I intended myself the honor of paying my respects to you and Mr Madison, to have returned by the way of Norfolk & Williamsburg to see my old friend Col. Basset; but owing to the press of business and the length of the Session, I must at its conclusion, immediately return to my family in the new State of Maine, which is about organizing its Government, and putting at the head of it, Genl King, who visited you last winter, and with which visit, he was exceedingly delighted.
					By my exertions with one of my Collegues Mr Holmes in putting at rest the Missouri question & the consequent admission of Maine, we have brought down upon ourselves the vengence of the remnant of a party, to which you allude in your letter to Mr Langdon, but they will not I hope be able to destroy us.
					Of your welfare I often hear at the Presidents, and am glad to find your health is restored.
					That your declining years may be as tranquil & happy, as the services you have rendered to your Country have been great & illustrious, is the ardent wish of
					
						your most obedient huml Servt.
						
							Mark Langdon Hill.
						
					
				